                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              No. 3:12-CV-803-GCM




 SECURITIES AND EXCHANGE
 COMMISSION,

               Plaintiff,

        v.


 ANTHONY C. MUSANTE,

               Defendant,

 and CHRISTINE E. MUSANTE,

               Relief Defendant.



      ORDER PARTIALLY LIFTING THE ASSET FREEZE WITH RESPECT TO
        DEFENDANT ANTHONY C. MUSANTE AND RELIEF DEFENDANT
                        CHRISTINE E. MUSANTE

       WHEREAS, On December 5, 2012, the Court entered a Temporary Restraining Order

Freezing Assets of Defendants and Relief Defendants and Granting Other Relief and for an Order

to Show Cause Why a Preliminary Injunction Should Not Be Issued [Docket No. 5] (“Freeze

Order”) and;

       WHEREAS, Pursuant to the Freeze Order, the Musantes’ assets held in TD Bank Checking

Account #425-3860667 ($6311.08) ; Chase Bank Checking Account #2980476705 ($25,092.47);

and Chase Checking Account #945271518 ($0.02) were among the accounts frozen.



                                              1
       WHEREAS On or around December 13, 2012, the Musantes consented to the entry of an

Order Granting Preliminary Injunction and Other Relief [Docket No. 17] (“Consent Order”), in

which the Musantes, among other things, consented to the continuation of the freezing of their

assets, including the above accounts. The Court entered the Consent Order on December 13, 2012

[Docket No. 24].

       WHEREAS, it is represented to the Court the funds in the TD account and Chase checking

accounts referenced above are not traceable to any conduct alleged in the Complaint.

       WHEREAS, the account in the name of Anthony and Christine Musante, holding the assets

traceable to the offense conduct has been disgorged pursuant to this Court’s Order at Docket No.

398.

       WHEREAS, Mr. Musante is nearing retirement and requires access to these accounts

consistent with his retirement planning.

       WHEREAS, Plaintiff U.S. Securities and Exchange Commission does not oppose or object

to the granting of the Musantes’ Motion to Lift the Asset Freeze Order with respect to the above

referenced accounts.

       IT IS HEREBY ORDERED that the following accounts be released from the Freeze Order

entered by this Court on December 5, 2012 at Docket No. 5:TD Bank Checking Account #425-

3860667 ($6311.08); Chase Bank Checking Account #2980476705 ($25,092.47); and Chase

Checking Account #945271518 ($0.02).

       Except as expressly amended herein, all other terms and provisions of the Court’s prior

orders shall remain in full force and effect pending further order of the Court.



So Ordered.
                                               Signed: December 2, 2019


                                                 2
3
